01/27/2021
                 IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                       January 25, 2021

                    RAUN SWAFFORD v. CAPRICE WOFFORD

                   Appeal from the Circuit Court for Hamilton County
                          No. 19C1341 Kyle E. Hedrick, Judge
                       ___________________________________

                             No. E2020-01571-COA-R3-CV
                         ___________________________________


The appellee, Ruan Swafford (“Appellee”), filed a motion to dismiss this appeal alleging
that the notice of appeal was not timely filed. Because the notice of appeal was not timely
filed, this Court lacks jurisdiction to consider this appeal.

                Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, C.J.; THOMAS R. FRIERSON, II, J.; and KRISTI M. DAVIS, J.,


Caprice Wofford, Chattanooga, Tennessee, pro se appellant.

Samuel Jacob Gowin, Chattanooga, Tennessee, for the appellee, Raun Swafford.


                                           OPINION

                                MEMORANDUM OPINION1

      Upon a review of the motion to dismiss filed by Appellee, this Court entered an
Order on December 21, 2020 ordering the appellant, Caprice Wofford (“Appellant”), to

      1
          Rule 10 of the Rules of the Court of Appeals provides:

              This Court, with the concurrence of all judges participating in the case, may
      affirm, reverse or modify the actions of the trial court by memorandum opinion
      when a formal opinion would have no precedential value. When a case is decided
      by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
      shall not be published, and shall not be cited or relied on for any reason in any
      unrelated case.
show cause why this appeal should not be dismissed. Appellant responded to our show
cause order stating that she mailed her notice of appeal on November 17, 2020 and that the
notice of appeal should have been received by this Court on November 19, 2020. Upon a
review of the motion to dismiss and the response to our show cause Order, we have
determined that the notice of appeal was not timely filed in accordance with Rule 4(a) of
the Tennessee Rules of Appellate Procedure. The Trial Court’s judgment was entered on
October 19, 2020. Appellant filed her notice of appeal in this Court on November 20,
2020.

        A notice of appeal “shall be filed with the clerk of the appellate court within 30 days
after the date of entry of the judgment appealed from . . ..” Tenn. R. App. P 4(a). “The
thirty-day time limit for filing a notice of appeal is mandatory and jurisdictional in civil
cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); see also Ball v. McDowell, 288
S.W.3d 833, 836 (Tenn. 2009). If a notice of appeal is not timely filed, this Court is not at
liberty to waive the procedural defect. Tenn. R. App. P. 2.; see also Arfken & Assocs., P.A.
v. Simpson Bridge Co., 85 S.W.3d 789, 791 (Tenn. Ct. App. 2002).

      Appellant asserts in her response to our show cause Order that she does not live in
Knoxville and that she “placed [her] appeal in the Postal Clerk’s hands” on November 17,
2020. She also asserts that “it is reasonable to believe that mail from Chattanooga,
Tennessee to Knoxville, Tennessee would be received and filed by November 19th, 2020.”

       As pertinent, Rule 20 of the Tennessee Rules of Appellate Procedure provides:

       (a) Filing. Papers required or permitted to be filed in the appellate court shall
       be filed with the clerk. Filing shall not be timely unless the papers are
       received by the clerk within the time fixed for filing or mailed to the office
       of the clerk by certified return receipt mail or registered return receipt mail
       within the time fixed for filing. Filing will also be timely if placed with a
       commercial delivery service, having computer tracking capacity, within the
       time for filing. . ..

Tenn. R. App. P. 20(a).

        Appellant mailed her notice of appeal regular U.S. mail. Appellant did not utilize
certified return receipt mail, registered return receipt mail, or a commercial delivery service
having computer tracking capacity. As such, in order to be considered timely filed pursuant
to Rule 20, the notice of appeal had to have been received by the Appellate Court Clerk on
or before November 18, 2020. Appellant’s notice of appeal was not received by the
Appellate Court Clerk until November 20, 2020. As such, the notice of appeal was not
timely filed.

       As appellant failed to file her notice of appeal within thirty days of entry of the Trial
                                              -2-
Court’s judgment, the notice of appeal was untimely filed, thus depriving this Court of
jurisdiction. This appeal is hereby DISMISSED. Costs on appeal are taxed to appellant,
Caprice Wofford, for which execution may issue.

                                                     PER CURIAM




                                         -3-